                         Case 3:21-cv-03013-SI Document 34 Filed 08/16/21 Page 1 of 5




 1   GEORGE C. HUTCHINSON (SBN 138735)
     PATRICK L. BLAIR (SBN 201345)
 2   LEGAL SOLUTIONS 2 U
     A Professional Corporation
 3   18201 Von Karman, Ste. 701
     Irvine, California 92616
 4   Telephone: (855) 755-2928
     Facsimile: (855) 755-2928
 5   gchutchinson@legalsolutions2u.com
 6   Attorneys for Defendant:
     BRANDREP, LLC
 7

 8                                                       UNITED STATES DISTRICT COURT
 9                                                  NORTHERN DISTRICT OF CALIFORNIA
10                                                                 SAN FRANCISCO DIVISION
11      A1 ON TRACK SLIDING DOOR                                                                 Case No. 3:21-CV-03013-SI
        REPAIR AND INSTALLATION,
12      INC, SYLVIA SCHICK, and                                                                  BRANDREP, LLC’S NOTICE
        DEBORAH SCHICK, individually                                                             OF MOTION AND MOTION TO
13      and on behalf of all others similarly                                                    SET ASIDE DEFAULT (FRCP
        situated,                                                                                55(c)); PROOF OF SERVICE
14

15                                                                                               Date: August 27, 2021
                                                        Plaintiffs,                              Time: 10:00 a.m.
16                                                                                               Courtroom: 1
                                                                                                 Judge: Hon. Susan Illston
17                                       vs.
                                                                                                 First Amended Complaint Filed on
18                                                                                               April 29, 2021
        BRANDREP, LLC, a Delaware
19      limited liability company,
20

21                                                      Defendant.
22

23         BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE
24                                                                     DEFAULT (FRCP 55(c))
25                 TO PLAINTIFF AND ITS ATTORNEYS OF RECORDS:
26                 Please take notice that on August 27th, 2021 at 10:00 a.m. or as soon thereafter as
27   counsel may be heard by the above-entitled court, located at 450 Golden Gate Avenue
28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Mtn to Vacate
     Default.doc                                                                           1
                         Case 3:21-cv-03013-SI Document 34 Filed 08/16/21 Page 2 of 5




 1   San Francisco, CA 94102, defendant will and hereby does move the court pursuant to
 2   Rule 55(c) of the Federal Rules of Civil Procedure to set aside the default entered by the
 3   Clerk on August 10, 2021.
 4                 This motion is brought on the following grounds: good cause, excusable neglect,
 5   surprise, which caused Defendant not to respond in the time set by law to the first
 6   amended complaint. Defendant has a good and meritorious defense to the first amended
 7   complaint to the claims for relief alleged.
 8                 This motion is based on this Notice of Motion and Motion, the memorandum of
 9   points and authorities filed herewith, the declaration of George C. Hutchinson, the
10   declaration of Patrick L. Blair, and upon such other matters as may be presented to the
11   Court at the time of hearing.
12

13                                    MEMORANDUM OF POINTS AND AUTHORITIES
14   A.            Legal Standard
15                 Federal Rule of Civil Procedure, 55(c) provides that a default may be set aside for
16   “good cause.” “Good cause” is demonstrated by: 1) a sufficient excuse for not meeting
17   the filing deadline; 2) a meritorious defense; and 3) that setting aside default will not
18   unfairly prejudice the other party. Madsen v. Bumb, 419 F.2d 4, 6 (9th Cir. 1969);
19   Mendoza v. Wight Vineyard Management, 783 F.2d 941, 945 (9th Cir. 1986); see Tri-
20   Continental Leasing Corp. v. Zimmerman, 485 F. Supp. 495, 497 (N. D. Cal. 1980).
21                 These factors are disjunctive, and the court may vacate entry of default if any of
22   the three factors is true. Franchise Holding II, LLC. v. Huntington Restaurants Group,
23   Inc., 375 F.3d 922, 926 (9th Cir. 2004), quoting American Ass’n of Naturopathic
24   Physicians v. Hayhurst, 227 F.3d 1104, 1108 (9th Cir. 2000).
25                 The court has discretion to determine whether good cause has been shown. See
26   Madsen, 419 F.2d at 6; Curry v. Jensen, 523 F.2d 387, 388 (9th Cir. 1975). The court’s
27   discretion is particularly generous where the motion seeks to set aside an entry of default,
28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Mtn to Vacate
     Default.doc                                                                           2
                         Case 3:21-cv-03013-SI Document 34 Filed 08/16/21 Page 3 of 5




 1   rather than a default judgment. Mendoza, 783 F.2d at 945. Any doubt should be resolved
 2   in favor of setting aside the default in order to decide cases on their merits. Schwab v.
 3   Bullock’s, Inc., 508 F.2d 353, 355 (9th Cir. 1974).
 4   B.            Good Cause
 5                 Defendant’s counsel believed that he had been given additional time to respond to
 6   the first amended complaint because of a pending meet and confer. Hutchinson Decl.
 7   ¶¶2-3, 5. The meet and confer was set up via email. Nowhere in the email string or in
 8   any other communication did attorney Smith or any of plaintiff’s attorneys warn that
 9   plaintiff would be seeking a default. Hutchinson Decl. ¶4. A sincere and reasonable
10   belief that an extension of time to respond was secured constitutes good cause.
11   C.            Excusable Neglect & Surprise
12                 To the extent that defendant’s counsel should not have relied on the meet and
13   confer as an extension of time to respond, defendant should not suffer for its counsel’s
14   neglect.
15   D.            Meritorious Defense
16                 In Keegal v. Key West & Caribbean Trading Company, Inc., 627 F.2d 372, 374
17   (D.C. Cir. 1980), the court stated: “Likelihood of success is not the measure. Defendants’
18   allegations are meritorious if they contain ‘even a hint of a suggestion’ which, proven at
19   trial, would constitute a complete defense.” (quoting Moldwood Corp. v. Stutts, 410 F.2d
20   351, 352 (5th Cir. 1969)).
21                 The defense does have a very strong defense on multiple grounds: 1) the three
22   named defendants each had business numbers and therefore the TCPA doesn’t apply to
23   them (Chennette v. PORCH.COM, INC, et al., Case No. 1:20-cv-00201-SRB, 11/2/2020),
24   2) the three named defendants had cell phones and therefore the TCPA doesn’t apply to
25   them (Cunningham v. Britereal Mgmt., No. 4:20-CV-144-SDJ-KPJ, (E.D. Tex. Nov. 20,
26   2020)), 3) the three named defendants gave permission to contact their numbers, which is
27   an exception under the TCPA (47 U.S.C. § 227 (a) 5), and 4) Brandrep finger dials all its
28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Mtn to Vacate
     Default.doc                                                                           3
                         Case 3:21-cv-03013-SI Document 34 Filed 08/16/21 Page 4 of 5




 1   calls with a live person, so the TCPA doesn’t apply to calls in this case (47 U.S.C. § 227
 2   (D) (1) a). Hutchinson Decl. ¶9.
 3

 4   E.            No Prejudice to Plaintiff
 5                 “Finally, in assessing prejudice to the plaintiff, the court notes that [m]ere delay in
 6   satisfying plaintiff’s claim, if it should ultimately succeed at trial, is not sufficient
 7   prejudice to require denial of a motion to set aside default.” Newhouse v. Probert, 608 F.
 8   Supp. 978 (W.D.Mich. 1985); citing Keegal, supra, 627 F.2d at 374. Prejudice should be
 9   demonstrated which is beyond that inherent to all plaintiffs in setting aside the entry of
10   default, to counterbalance the universal policy favoring trial on the merits
11                 There’s no prejudice to Plaintiff in this case. Plaintiff didn’t even want to carry on
12   with the meet and confer, which it had agreed to. Blair Decl., ¶3. The default appears to
13   be an unethical attempt to have the case decided on procedural grounds rather than the
14   merits. Blair Decl., ¶¶4-6.
15

16                 Therefore, Brandrep, LLC respectfully requests that the Court set aside the default
17   for good cause and provide it a reasonable time in which to respond to the first amended
18   complaint.
19

20   Dated: August 16, 2021                                                                         LEGAL SOLUTIONS 2 U
21
                                                                                                    A Professional Corporation

22

23                                                                                                  /s/ Patrick L. Blair
                                                                                                    Patrick L. Blair
24                                                                                                  Attorney for Defendant
25                                                                                                  Brandrep, LLC

26

27

28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Mtn to Vacate
     Default.doc                                                                           4
                         Case 3:21-cv-03013-SI Document 34 Filed 08/16/21 Page 5 of 5




 1                                                                        PROOF OF SERVICE
 2

 3
     COUNTY OF LOS ANGELES )
                           )                                                          ss.
 4   STATE OF CALIFORNIA   )
 5
            I am employed in the County of Los Angeles, State of California. I am over the age
 6   of eighteen and not a party to the within action. My business address is 18201 Von
 7   Karman Ave, 701, Irvine CA 92612.

 8                 On 08/16/2021, I served the following document described as:
 9
     BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE
10   DEFAULT (FRCP 55(c)); HUTCHINSON DECLARATION IN SUPPORT OF
11   BRANDREP, LLC’S MOTION TO SET ASIDE DEFAULT (FRCP 55(c)); BLAIR
     DECLARATION IN SUPPORT OF BRANDREP, LLC’S MOTION TO SET
12   ASIDE DEFAULT (FRCP 55(c))
13
                   On the following interested parties in this action:
14

15   Rebecca L. Davis (#271662)                                                                Taylor T. Smith
     Lozeau Drury LLP                                                                          (admitted pro hac vice)
16   1939 Harrison Street, Suite 150                                                           Woodrow & Peluso, LLC
17   Oakland, CA 94612                                                                         3900 E. Mexico Ave., Suite 300
     Tel: (510) 836-4200                                                                       Denver, CO 80210
18   Fax: (510) 836-4205                                                                       Telephone: (720) 907-7628
19   rebecca@lozeaudrury.com                                                                   Facsimile: (720) 927-0809
                                                                                               tsmith@woodrowpeluso.com
20

21   [X]           VIA CM/ECF (email) By electronic filing through the CM/ECF system.
22   [ ]           VIA U.S. MAIL – TO ALL PARTIES
23
           I declare under penalty of perjury under the laws of the State of California, that the
24   foregoing is true and correct. Executed on 08/16/2021 at Long Beach, California.
25
                                                                                                                 /s/ George C Hutchinson, Esq.
26                                                                                                               George C. Hutchinson Esq.
27

28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Mtn to Vacate
     Default.doc                                                                           5
